UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1624



LATHAM ENTERTAINMENT, INCORPORATED,

                                               Plaintiff - Appellee,


          versus


GIL ROBINSON, an individual,

                                              Defendant - Appellant,


          and

UNDERGROUND GOSPEL MINISTRIES, INCORPORATED, a
Virginia    corporation;    KINGDOM    COMEDY,
INCORPORATED, a Virginia corporation; FLAMING
SWORD  PRODUCTIONS,    business  entity   form
unknown; JOHN DOES 1-100, individuals; XYZ
COMPANY; JANE DOES 1-100, individuals,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-964)


Submitted:   August 20, 2004            Decided:   September 30, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gil Robinson, Appellant Pro Se. Alice Carmichael Richey, KENNEDY,
COVINGTON, LOBDELL & HICKMAN, LLP, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Gil Robinson appeals from the district court’s entry of

a default against him under Fed. R. Civ. P. 55(a) for failure to

plead    or    otherwise       defend    the    intellectual      property      action

commenced against him by Latham Entertainment, Inc. (“Latham”). We

affirm.

              On November 17, 2003, Latham filed a verified complaint

against Robinson as an individual, and against the Underground

Gospel    Ministries,      Inc.,    Kingdom      Comedy,     Inc.,    Flaming    Sword

Productions (“defendants”), and several “unknown” individuals and

an unknown business entity.                The complaint alleged trademark

infringement, trademark dilution, cybersquatting, service mark

infringement,      and     unfair    and    deceptive        trade    practices,   in

violation of 15 U.S.C. § 1114 (2000), 15 U.S.C. §§ 1125(a) and (c)

(2000), and Virginia common law.               Latham sought injunctive relief,

money damages, costs, and           reasonable attorneys’ fees.

              Although it is undisputed that defendants were properly

served,   none    of     the   defendants       filed   an   answer    or   otherwise

responded to the complaint.             It is further undisputed that none of

the defendants entered an appearance in district court in this

action.    On April 28, 2004, Latham moved for entry of default, and

for a default judgment, under Fed. R. Civ. P. 55(a) and 55(b)(2),

respectively.     On April 30, 2004, the Clerk of the district court

entered a default under Rule 55(a) because the defendants did not


                                         - 3 -
appear, plead, or otherwise defend the action.            On May 3, 2004,

Robinson filed a notice of appeal of the April 30, 2004 entry of

default.

           The district court subsequently granted Latham’s motion

for default judgment under Rule 55(b)(2) by order filed and entered

May 10, 2004.      The district court awarded statutory damages of

$1000 pursuant to 15 U.S.C. §§ 1125(d) and 1117(d) (2000).              The

court further granted Latham’s requests for injunctive relief and

awarded Latham costs and reasonable attorneys’ fees.

           Our review of the record discloses that the appeal of the

April 30, 2004 entry of default under Fed. R. Civ. P. 55(a) is

without merit. Robinson argues that the default judgment should be

set aside because he had a valid excuse for not answering or

otherwise responding to Latham’s complaint and because he has a

meritorious defense to the claims.         However, these arguments must

be raised in a motion to set aside default judgment in the district

court under Fed. R. Civ. P. 55(c) and 60(b).         See United States v.

United States Currency Totalling $3,817.49, 826 F.2d 785, 787-88

(8th Cir. 1987).    Accordingly, we affirm the April 30, 2004 entry

of default without prejudice to Robinson’s filing a motion to set

aside the default judgment in the district court. We dispense with

oral   argument    because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                   - 4 -
        AFFIRMED




- 5 -